MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Nov 24 2020, 7:30 am

court except for the purpose of establishing                                           CLERK
                                                                                   Indiana Supreme Court
the defense of res judicata, collateral                                               Court of Appeals
                                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Michael C. Cooley                                       Christopher J. Evans
Eric N. Allen                                           Dollard Evans Whalin LLP
Allen Wellman McNew Harvey, LLP                         Noblesville, Indiana
Greenfield, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Estate of Alex Lee Harter by                            November 24, 2020
Jennifer Ann Harter, Personal                           Court of Appeals Case No.
Representative,                                         20A-CC-541
Appellant-Plaintiff,                                    Appeal from the Henry Circuit
                                                        Court
        v.                                              The Honorable Bob A. Witham,
                                                        Judge
TCGC, LLC,                                              Trial Court Cause No.
Appellee-Defendant.                                     33C01-1905-CC-335




Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CC-541 | November 24, 2020        Page 1 of 20
                                       Statement of the Case
[1]   The Estate of Alex Lee Harter (“Decedent”) by personal representative and

      surviving spouse, Jennifer Ann Harter (“Harter”), (collectively “the Estate”)

      filed a complaint against TCGC, LLC (“TCGC”) to collect the balance due on

      a loan that Decedent had made to TCGC. Following cross-motions for

      summary judgment, the trial court: (1) granted TCGC’s motion to strike

      Harter’s affidavit that had been offered as designated evidence; (2) granted

      TCGC’s motion for summary judgment; and (3) denied the Estate’s cross-

      motion for summary judgment. After the Estate filed a motion to correct error

      seeking to reverse the trial court’s grant of summary judgment to TCGC and an

      affidavit in support of its motion, the trial court denied the Estate’s motion to

      correct error and granted TCGC’s motion to strike Harter’s affidavit. The

      Estate now appeals, challenging all of these rulings. Specifically, the Estate

      argues that the trial court: (1) erred in its rulings on the parties’ cross-motions

      for summary judgment; and (2) abused its discretion in its motion to correct

      error rulings.


[2]   In regard to the trial court’s summary judgment rulings, we conclude that the

      trial court: (1) abused its discretion by granting TCGC’s motion to strike

      Harter’s affidavit; (2) erred by granting TCGC’s summary judgment motion;

      and (3) did not err by denying the Estate’s summary judgment motion.

      Accordingly, we affirm in part, reverse in part, remand for further proceedings.

      Because neither party was entitled to summary judgment and we are remanding



      Court of Appeals of Indiana | Memorandum Decision 20A-CC-541 | November 24, 2020   Page 2 of 20
      for further proceedings, we conclude that the Estate’s challenge to the trial

      court’s motion to correct error rulings is moot and we need not address it.


[3]   We affirm in part, reverse in part, and remand.


                                                    Issues
              1. Whether the trial court erred in its summary judgment rulings.

              2. Whether the trial court abused its discretion in its motion to
                 correct error rulings.

                                                    Facts
[4]   In June 2018, Decedent died, and an estate was opened and filed in Cause

      Number 48C03-1808-ES-384 (“the Estate Proceeding”). Prior to his death,

      Decedent was a member of TCGC, which is a golf course. Rick Harter

      (“Rick”), who was also a member of TCGC, filed a claim against the Estate in

      the Estate Proceeding. As part of the Estate Proceeding, the Estate apparently

      obtained documents from TCGC. For example, TCGC provided Harter with a

      copy of TCGC’s 2017 tax return (“TCGC’s 2017 tax return”) and a document,

      titled Summary of Debt Outstanding, which listed TCGC’s outstanding notes to

      various people, including Decedent (“TCGC’s Summary of Debt

      Outstanding”). Specifically, TCGC’s Summary of Debt Outstanding showed




      Court of Appeals of Indiana | Memorandum Decision 20A-CC-541 | November 24, 2020   Page 3 of 20
      that, as of January 1, 2019, TCGC had an outstanding amount of $43,138.64

      due to Decedent.1


[5]   On May 29, 2019, the Estate filed a “Complaint on Debt” against TCGC to

      collect the balance due on the loan that Decedent had made to TCGC. (App.

      Vol. 2 at 11). The Estate alleged that “[t]he balance of the debt, as confirmed

      from the records of TCGC, LLC, was $43,138.64 as of January 1, 2019.” (App.

      Vol. 2 at 11). Additionally, the Estate’s complaint indicated that the Estate had

      made a demand for payment upon TCGC and that the debt had not been paid.


[6]   In June 2019, TCGC then filed a motion to dismiss pursuant to Trial Rule

      12(B)(6). TCGC argued that the Estate’s complaint should be dismissed

      because the Estate had failed to attach a written document or affidavit of debt to

      the complaint. The trial court denied TCGC’s motion.


[7]   TCGC simultaneously filed an answer and a motion for summary judgment in

      July 2019. In its answer, TCGC neither admitted nor denied the Estate’s

      assertions that Decedent had loaned money to TCGC and that the balance due

      pursuant to its records was $43,138.64. Instead, TCGC stated that “[t]here

      [wa]s insufficient information or belief to admit or deny” those allegations.

      (App. Vol. 2 at 13). In its answer, TCGC also asserted a counterclaim, in

      which it seemed to acknowledge that there had been a loan but alleged that




      1
       TCGC’s Summary of Debt Outstanding showed that the original outstanding amount for Decedent was
      $44,109.02 and that the original outstanding amount for all the people listed on the document was
      $200,242.08.

      Court of Appeals of Indiana | Memorandum Decision 20A-CC-541 | November 24, 2020         Page 4 of 20
      there was “no current sums due” to the Estate from TCGC. (App. Vol. 2 at

      14). As part of its counterclaim, TCGC sought damages and attorney fees if the

      Estate did not withdraw its complaint.


[8]   In TCGC’s summary judgment motion, it stated that it knew of “no obligation .

      . . currently due and owing” to the Estate. (App. Vol. 2 at 16). TCGC also

      asserted that the obligation alleged by the Estate was “not a promissory note or

      account” and that it was “not one based on upon a writing” since “no writing

      [had been] attached to the Complaint[.]” (App. Vol. 2 at 16). TCGC argued

      that the Estate would not be able to “carry [its] burden” on its claim because:

      (1) Harter’s “testimony would be hearsay” since she was not a party to any

      agreement and had “no personal knowledge” of the terms of the agreement;

      and (2) any witnesses that the Estate “might potentially call” would not be

      parties to the agreement and “would be barred from testimony by lack of

      personal knowledge.” (App. Vol. 2 at 17).


[9]   TCGC’s designated evidence included only one document. Specifically, TCGC

      designated only its “response to Discovery[.]” (App. Vol. 2 at 17). TCGC’s

      discovery document included TCGC’s responses to the Estate’s request for

      admissions and its answers to the Estate’s interrogatories. TCGC did not

      designate any specific response or answer. In the Estate’s request for

      admissions, it asked TCGC to admit that, as of January 1, 2019, the

      outstanding balance of the debt owed by TCGC to Decedent was $43,138.64

      and that TCGC’s Summary of Debt Outstanding had been produced by TCGC

      or one of its members. TCGC responded to both requests as follows:

      Court of Appeals of Indiana | Memorandum Decision 20A-CC-541 | November 24, 2020   Page 5 of 20
               Deny. Defendant TCGC, LLC and its agents are disqualified
               witnesses under the Indiana Dead Man’s Statute. Defendant’s
               recordkeeper Steve Sheets recently passed away. Defendant does
               not know of any document in its possession or under its control
               showing any amounts currently due and owing to the [E]state or
               to [Decedent]. No indication has been given from [the Estate]
               that a debt is owed, and no affidavit has been filed. See
               Defendant’s Motion to Dismiss.


       (App. Vol. 2 at 21) (emphasis removed). TCGC also gave the same response to

       the Estate’s request for TCGC to admit that TCGC’s 2017 tax return, which

       TCGC had provided to the Estate, was a true and accurate copy.


[10]   About one week after TCGC had filed its summary judgment motion, it then

       filed a supplement to the motion, in which it asked the trial court to take

       judicial notice of a financial declaration document that Harter had filed in a

       dissolution proceeding in February 2018, which was four months before

       Decedent had died. This document was a form setting forth only Harter’s

       financial information for dissolution purposes; the document did not contain

       Decedent’s financial information. TCGC asserted that the document

       “show[ed] no loan due from TCGC[.]” (App. Vol. 2 at 35).


[11]   Thereafter, in August 2019, the Estate filed a response to TCGC’s summary

       judgment motion and a cross-motion for summary judgment. In support of the

       Estate’s response and motion, it designated an affidavit from Harter, TCGC’s

       Summary of Debt Outstanding, and TCGC’s 2017 tax return. In Harter’s

       affidavit, she averred as follows:



       Court of Appeals of Indiana | Memorandum Decision 20A-CC-541 | November 24, 2020   Page 6 of 20
        1. [Harter] is the surviving spouse of Alex Lee Harter, the
        decedent on whose behalf she brings this suit.

        2. She is the Personal Representative of the Estate of [Decedent].

        3. She has personal knowledge as to all matters set forth within
        this Affidavit.

        4. This Affidavit pertains to the Estate’s Response to [TCGC’s]
        Motion for Summary Judgment.

        5. I shared financial accounts and resources with Alex Harter,
        the decedent, during his lifetime.

        6. I manage the Estate’s finances as Personal Representative.

        7. I have access to the decedent’s financial accounts and
        personal information as Personal Representative.

        8. Through counsel in the Estate, I made a non-party request for
        documents from TCGC, LLC, the Defendant.

        9. Through counsel, I also requested documents from TCGC,
        LLC as it is the right of a[n] LLC member to obtain financial
        records. The financial records I received included tax returns and
        summaries of debts owed to the Members.

        10. One of these documents is the “TCGC, LLC Summary of
        Debt Outstanding”, attached hereto as Exhibit 1.

        11. The document attached as Exhibit 1 was delivered to the
        Estate by TCGC, LLC by reason of the above-mentioned
        methods. The document attached as Exhibit 1 is a true and
        genuine copy of the document received by TCGC, LLC. This
        document establishes that the balance of the debt due to
        [Decedent] as of January 1, 2019 is $43,138.64.

        12. I also received and reviewed the TCGC, LLC Form 1065
        Federal tax return, a portion of which is attached hereto as
        Exhibit 2.

        13. The document attached as Exhibit 2 was also delivered by
        TCGC, LLC through the above-mentioned methods. The
        document attached as Exhibit 2 is a true and genuine copy
        thereof.
Court of Appeals of Indiana | Memorandum Decision 20A-CC-541 | November 24, 2020   Page 7 of 20
               14. The TCGC, LLC tax return corroborates loans made to the
               corporation by members as it reflects $200,062 on page 5, line
               19a, loans from partners and partner family members.

               15. The Estate has received no payments from TCGC, LLC.

       (App. Vol. 2 at 51-52).


[12]   The Estate argued that TCGC was not entitled to summary judgment because

       TCGC had not met its initial summary judgment burden. Specifically, the

       Estate pointed out that TCGC had generally asserted that the Estate would not

       be able to prove its case against TCGC and had merely challenged the

       admissibility of future potential witnesses’ testimony.


[13]   Additionally, the Estate argued it was entitled to summary judgment on its

       complaint on a debt claim because it could prove the required elements of: (1)

       the existence of a loan; (2) a promise to repay the loan; and (3) nonpayment of

       the loan. The Estate asserted that TCGC’s Summary of Debt Outstanding

       reflected that there was an outstanding loan from Decedent to TCGC and

       further showed the amount that remained due as of January 1, 2019 and that

       TCGC’s 2017 tax returns, which showed that loans from TCGC’s members had

       been made to TCGC, corroborated the existence of the loan at issue. The

       Estate also asserted that Harter’s affidavit showed that the loan remained

       unpaid.


[14]   TCGC subsequently filed a response to the Estate’s summary judgment motion

       and a motion to strike Harter’s affidavit. TCGC argued that Harter’s entire

       affidavit should be stricken because it was not made on personal knowledge,

       Court of Appeals of Indiana | Memorandum Decision 20A-CC-541 | November 24, 2020   Page 8 of 20
       had no showing that Harter was competent to testify to the matters contained

       therein, contained opinions or conclusions as to legal matters, and included

       hearsay and “highly suspect testimony[.]” (App. Vol. 2 at 62). TCGC alleged

       that Harter’s affidavit averment that she had shared financial accounts with

       Decedent and her averment that she managed the Estate’s finances as personal

       representative were “irrelevant” and should be stricken. (App. Vol. 2 at 61).

       TCGC also suggested that Harter’s averment that she had shared financial

       accounts with Decedent was suspect because Harter and Decedent had a

       pending dissolution proceeding at the time of Decedent’s death. TCGC also

       argued that the trial court should not consider TCGC’s Summary of Debt

       Outstanding because it had “not [been] verified and certified by TCGC” and

       was “not [a] current record[]” of TCGC and that it should not consider

       TCGC’s tax return because it made “no reference” to Decedent. (App. Vol. 2

       at 61). Moreover, TCGC generally asserted that the TCGC’s records attached

       to Harter’s affidavit were hearsay.


[15]   As part of TCGC’s response to the Estate’s cross summary judgment motion,

       TCGC attached an affidavit from Rick. In Rick’s affidavit, he averred as

       follows:


               1. [Rick Harter] has reviewed Exhibits 1 & 2 [TCGC’s Summary
               of Debt Outstanding and TCGC’s 2017 tax return] attached to
               the Affidavit of Jennifer Harter.

               2. He makes this Affidavit from his own personal knowledge as
               a competent adult and as a major unit holder of TCGC, LLC.



       Court of Appeals of Indiana | Memorandum Decision 20A-CC-541 | November 24, 2020   Page 9 of 20
               3. Exhibits 1 & 2 attached to the Affidavit of Jennifer Harter are
               not current records of [TCGC] showing any current amount due
               [to] [Decedent] or the Estate of [Decedent] as no such amount is
               currently due.

       (App. Vol. 2 at 66).


[16]   The Estate responded to TCGC’s motion to strike and argued that Harter’s

       statements within her affidavit were relevant and made on personal knowledge.

       In regard to TCGC’s hearsay argument, the Estate argued that the TCGC

       documents attached to Harter’s affidavit were admissible under Evidence Rule

       801(d)(2) as a statement by a party opponent. The Estate also asserted that

       TCGC’s other arguments in support of its motion to strike went to the weight of

       the evidence and did not address admissibility.


[17]   In October 2019, the trial court held a hearing on the cross-motions for

       summary judgment. Thereafter, in January 2020, the trial court issued a

       general order, in which it: (1) granted TCGC’s motion to strike the entirety of

       Harter’s affidavit; (2) granted TCGC’s summary judgment motion; and (3)

       denied Harter’s summary judgment motion.


[18]   In February 2020, the Estate filed a motion to correct error and a supporting

       affidavit from Harter. The Estate’s motion to correct error was based on the

       Estate having newly discovered evidence. Specifically, the Estate asserted that

       it had obtained a note purchase agreement and two promissory notes (one for

       $17,519.02 and the other for $15,000.00) (“the loan documents”), which had

       been signed by Decedent and by Rick on behalf of TCGC. In Harter’s affidavit,

       Court of Appeals of Indiana | Memorandum Decision 20A-CC-541 | November 24, 2020   Page 10 of 20
she stated that she was familiar with Decedent’s and Rick’s signatures. The

Estate argued that the loan documents constituted evidence that Decedent had

made loans to TCGC and that TCGC had agreed to repay Decedent.

Additionally, the Estate asserted that it had also obtained a check, written from

Decedent to TCGC, in the amount of $15,000.00. The check and the loan

documents were dated July 1, 2015 and were attached to Harter’s affidavit.2

The Estate indicated that Decedent had “comingled in an unorganized

manner” his TCGC records with his old farming records and that Harter had

discovered the loan documents when she had looked in Decedent’s farming

records. (App. Vol. 2 at 76). The Estate asserted that the loan documents were

consistent with TCGC’s Summary of Debt Outstanding and showed a similar

amount due on the loan. Additionally, the Estate argued that the loan

documents also showed that “TCGC’s representations [made in summary

judgment] that no debt is owed to Decedent are all patently false[.]” (App. Vol.

2 at 77). In Harter’s affidavit, she averred that she had personal knowledge of

the matters within her affidavit and that the factual representations contained in

the motion to correct error and restated in her affidavit were true and correct.

In her affidavit, she explained how she had discovered the loan documents and

the check that had been mixed with Decedent’s farm documents while

obtaining records in the Estate Proceeding.




2
  The Estate initially did not attach the check to the affidavit, but it then tendered the missing exhibit once it
realized its mistake.

Court of Appeals of Indiana | Memorandum Decision 20A-CC-541 | November 24, 2020                     Page 11 of 20
[19]   Thereafter, TCGC filed a response to the Estate’s motion and a motion to strike

       Harter’s affidavit in its entirety. In TCGC’s response, it argued that the Estate

       had failed to show that it had used due diligence in discovering the documents

       that were in Harter’s possession. TCGC also asserted that the trial court should

       deny the Estate’s motion to correct error because there were “no current funds

       known to be owed to Decedent or his Estate” and because the Estate had a

       “duty to raise a genuine issue in avoidance” of TCGC’s affirmative defense of

       the statute of limitations. (App. Vol. 2 at 136, 137). In TCGC’s motion to

       strike Harter’s affidavit, it suggested that Harter had made a “highly suspect”

       assertion by averring that the factual representations contained in the motion to

       correct error were true and correct and suggested that it was “unlikely that a

       non-lawyer would be personally aware” of the factual representations. (App.

       Vol. 2 at 139).


[20]   The Estate requested the trial court to hold a hearing on its motion, and TCGC

       objected to having a hearing. Without holding a hearing, the trial court issued

       an order granting TCGC’s motion to strike the entirety of Harter’s affidavit and

       denying the Estate’s motion to correct error. The Estate now appeals.


                                                   Decision
[21]   On appeal, the Estate challenges: (1) the trial court’s summary judgment

       rulings; and (2) the trial court’s motion to correct error rulings. Specifically, the

       Estate argues that the trial court: (1) erred in its rulings on the parties’ cross-

       motions for summary judgment and in its ruling on TCGC’s motion to strike;


       Court of Appeals of Indiana | Memorandum Decision 20A-CC-541 | November 24, 2020   Page 12 of 20
       and (2) abused its discretion by denying the Estate’s motion to correct error and

       by granting TCGC’s motion to strike.


       1. Summary Judgment Rulings


[22]   Before we address the Estate’s arguments regarding the propriety of the cross-

       motions for summary judgment, we first address the Estate’s argument that the

       trial court abused its discretion by granting TCGC’s motion to strike Harter’s

       affidavit, which she had designated as evidentiary material in opposition to

       TCGC’s summary judgment motion and in support of the Estate’s cross-motion

       for summary judgment.


[23]   The trial court has broad discretion in ruling on the admissibility of evidence,

       and this discretion extends to rulings on motions to strike affidavits on the

       grounds that they fail to comply with the summary judgment rules. Price v.

       Freeland, 832 N.E.2d 1036, 1039 (Ind. Ct. App. 2005). Indiana Trial Rule 56(E)

       provides, in relevant part, that:


               Supporting and opposing affidavits [in a summary judgment
               proceeding] shall be made on personal knowledge, shall set forth
               such facts as would be admissible in evidence, and shall show
               affirmatively that the affiant is competent to testify to the matters
               stated therein. Sworn or certified copies not previously self-
               authenticated of all papers or parts thereof referred to in an
               affidavit shall be attached thereto or served therewith. The court
               may permit affidavits to be supplemented or opposed by
               depositions, answers to interrogatories, or further affidavits.




       Court of Appeals of Indiana | Memorandum Decision 20A-CC-541 | November 24, 2020   Page 13 of 20
[24]   In response to TCGC’s summary judgment motion and in support of the

       Estate’s cross-motion for summary judgment, the Estate designated Harter’s

       affidavit, to which she attached TCGC’s Summary of Debt Outstanding and

       TCGC’s 2017 tax return. In Harter’s affidavit, she explained that she had

       received these documents from TCGC as part of the Estate Proceeding. When

       the trial court granted TCGC’s motion to strike Harter’s entire affidavit, the

       court stated that it did so “for the reasons outlined in [TCGC’s] Motion.”

       (App. Vol. 2 at 8).


[25]   On appeal, the Estate argues that the trial court abused its discretion by striking

       Harter’s affidavit because the statements Harter made therein were relevant and

       based on personal knowledge and because the documents attached thereto were

       admissible under Evidence Rule 801(d)(2) as a statement by a party opponent.


[26]   We agree that the trial court abused its discretion by striking Harter’s affidavit.

       Harter specifically averred that the statements contained in her affidavit were

       based on her personal knowledge, and the statements therein explained Harter

       relationship to the Estate Proceeding and how she had obtained TCGC’s

       Summary of Debt Outstanding and TCGC’s 2017 tax return that she had

       attached to her affidavit. Specifically, these documents were obtained during

       the discovery process in the Estate Proceeding. Harter’s statements are relevant

       to establishing the admissibility of the documents upon which she relied in this

       summary judgment proceeding and that relate to the Estate’s claim against

       TCGC. See Morris v. Crain, 71 N.E.3d 871, 878 (Ind. Ct. App. 2017)

       (explaining that “[r]elevant evidence is defined as evidence having any tendency

       Court of Appeals of Indiana | Memorandum Decision 20A-CC-541 | November 24, 2020   Page 14 of 20
       to make the existence of any pertinent fact more probable or less probable than

       it would be without the evidence”). See also Ind. Evidence Rule 401.

       Furthermore, the documents attached to Harter’s affidavit were admissible

       pursuant to Evidence Rule 801(d)(2). “[A] statement is not hearsay if it is a

       statement made by an opposing party that is offered into evidence against him.”

       Morris, 71 N.E.3d at 878 (citing Ind. Evidence Rule 801(d)(2)(A)).

       Accordingly, the trial court abused its discretion by striking Harter’s affidavit.


[27]   Next, we turn to the Estate’s arguments that the trial court erred by granting

       TCGC’s summary judgment motion and by denying the Estate’s cross-motion

       for summary judgment. We will separately review each motion.


[28]   Our standard of review for summary judgment cases is well-settled. When we

       review a trial court’s grant of a motion for summary judgment, our standard of

       review is the same as it is for the trial court. Knighten v. E. Chi. Hous. Auth., 45

       N.E.3d 788, 791 (Ind. 2015). Summary judgment is appropriate only where the

       moving party has shown that there is no genuine issue of material fact and it is

       entitled to judgment as a matter of law. Hughley v. State, 15 N.E.3d 1000, 1003

       (Ind. 2014). “Indiana’s distinctive summary judgment standard imposes a

       heavy factual burden on the movant to demonstrate the absence of any genuine

       issue of material fact on at least one element of the [non-movant’s] claim.”

       Siner v. Kindred Hosp. Ltd. P’ship, 51 N.E.3d 1184, 1187 (Ind. 2016) (citing

       Hughley, 15 N.E.3d at 1003). Only after the moving party carries its burden is

       the non-moving party then required to present evidence establishing the

       existence of a genuine issue of material fact. Knighten, 45 N.E.3d at 791. When

       Court of Appeals of Indiana | Memorandum Decision 20A-CC-541 | November 24, 2020   Page 15 of 20
       deciding whether summary judgment is proper, we consider only the evidence

       the parties specifically designated to the trial court. Siner, 51 N.E.3d at 1188

       (citing Ind. Trial Rule 56(C)). “The fact that the parties have filed cross-

       motions for summary judgment does not alter our standard for review, as we

       consider each motion separately to determine whether the moving party is

       entitled to judgment as a matter of law.” Reed v. Reid, 980 N.E.2d 277, 285

       (Ind. 2012).


[29]   Summary judgment is a “high bar” for the moving party to clear in Indiana.

       Hughley, 15 N.E.3d at 1004. We must carefully review a decision on summary

       judgment to ensure a party is not improperly denied his day in court. Mangold

       ex rel. Mangold v. Ind. Dep’t of Natural Res., 756 N.E.2d 970, 974 (Ind. 2001).

       “Summary judgment is a lethal weapon and courts must be mindful of its aims

       and targets and beware of over-kill in its use.” Southport Little League v.

       Vaughan, 734 N.E.2d 261, 269 (Ind. Ct. App. 2000), trans. denied. Indeed,

       “Indiana consciously errs on the side of letting marginal cases proceed to trial

       on the merits, rather than risk short-circuiting meritorious claims.” Hughley, 15

       N.E.3d at 1004.


[30]   In its complaint, the Estate alleged that TCGC owed the balance of a debt to

       Decedent. Specifically, the Estate alleged that that Decedent had loaned

       money to TCGC and that TCGC owed $43,138.64 as of January 1, 2019. The

       Estate alleges that its claim required it to show the existence of a loan, a

       promise to repay the loan, and nonpayment of the loan. In TCGC’s summary

       judgment motion, it did not dispute that Decedent had loaned money to TCGC

       Court of Appeals of Indiana | Memorandum Decision 20A-CC-541 | November 24, 2020   Page 16 of 20
       or that it had promised to repay. Instead, TCGC stated that it knew of “no

       obligation . . . currently due and owing” to Decedent or the Estate. (App. Vol.

       2 at 16). TCGC’s designated evidence, which consisted of a discovery

       document that included TCGC’s responses to the Estate’s request for

       admissions and its answers to the Estate’s interrogatories, also generally

       asserted that TCGC did “not know of any document in its possession . . . or

       under its control showing any amounts currently due and owing to the [E]state

       or to [Decedent].” (App. Vol. 2 at 21) (emphasis removed). TCGC argued that

       the Estate would not be able to “carry [its] burden” on its debt claim because:

       (1) Harter’s “testimony would be hearsay” since she was not a party to any

       agreement and had “no personal knowledge” of the terms of the agreement;

       and (2) any witnesses that the Estate “might potentially call” would not be

       parties to the agreement and “would be barred from testimony by lack of

       personal knowledge.” (App. Vol. 2 at 17).


[31]   In so arguing, TCGC did not meet its initial summary judgment burden of

       proving an absence of any genuine issue of material fact or of affirmatively

       negating at least one element with respect to the Estate’s claim. A defendant, as

       a summary judgment movant, does meet its summary judgment burden by

       arguing that the plaintiff will not be able to prove its claim. “Merely alleging

       that the plaintiff has failed to produce evidence on each element of [its cause of

       action against the defendant] is insufficient to entitle the defendant to summary

       judgment under Indiana law.” Jarboe v. Landmark Cmty. Newspapers of Ind., Inc.,

       644 N.E.2d 118, 123 (Ind. 1994), reh’g denied. Moreover, “[u]nder Indiana’s


       Court of Appeals of Indiana | Memorandum Decision 20A-CC-541 | November 24, 2020   Page 17 of 20
       [summary judgment] standard, the party seeking summary judgment must

       demonstrate the absence of any genuine issue of fact as to a determinative issue,

       and only then is the non-movant required to come forward with contrary

       evidence.” Id. TCGC’s designated evidence did not affirmatively negate the

       nonpayment element. TCGC did not provide designated evidence to

       affirmatively show that it had completely repaid the loan such that the debt no

       longer existed. Summary judgment should not be granted where material facts

       conflict or conflicting inferences are possible. See Hughley, 15 N.E.3d at 1003-

       04 (explaining that “summary judgment is not a summary trial”). Because

       TCGC did not designate evidence to affirmatively negate an element of the

       Estate’s claim and because it alleged that the Estate could not produce evidence

       of its claim, the trial court erred by granting summary judgment to TCGC.3

       Accordingly, we reverse the trial court’s grant of summary judgment to TCGC

       and remand for further proceedings.


[32]   Turning to the Estate’s summary judgment argument, we conclude that the

       Estate was also not entitled to summary judgment. In the Estate’s cross-motion




       3
         Even if TCGC’s designated evidence would be considered sufficient to meet its initial summary judgment
       burden, the Estate designated evidence that showed that there remained a genuine issue of fact regarding
       nonpayment of the loan. Additionally, we reject TCGC’s argument that the trial court properly granted
       TCGC’s summary judgment motion because the Estate failed to meet its burden of refuting TCGC’s
       affirmative defenses raised in its answer. TCGC made no affirmative defense arguments in its summary
       judgment motion, and even if it had, it would have been TCGC’s burden to show that it had a “factually
       unchallenged affirmative defense that bars the plaintiff’s claim.” See Sheets v. Birky, 54 N.E.3d 1064, 1069
       (Ind. Ct. App. 2016) (explaining that when a defendant is the moving party in a summary judgment
       proceeding, the defendant has the burden of showing either that the undisputed facts negate at least one
       element of the plaintiff's cause of action or that the defendant has a factually unchallenged affirmative
       defense that bars the plaintiff’s claim).

       Court of Appeals of Indiana | Memorandum Decision 20A-CC-541 | November 24, 2020                 Page 18 of 20
       for summary judgment, it argued that its designated evidence of Harter’s

       affidavit, which included TCGC’s Summary of Debt Outstanding and TCGC’s

       2017 tax return, showed that Decedent had made a loan to TCGC, that the

       remaining balance as of January 1, 2019 was $43,138.64, and that the loan

       remained unpaid. In response to the Estate’s motion, TCGC designated Rick’s

       affidavit in which he averred that the TCGC documents attached to Harter’s

       affidavit were not “current” records and that there was no amount “currently

       due.” (App. Vol. 2 at 66).4 Because there remains a genuine issue of material

       fact regarding repayment of the loan, the trial court did not abuse its discretion

       by denying the Estate’s cross-motion for summary judgment. Accordingly, we

       affirm the trial court’s denial of the Estate’s summary judgment motion.

       Because neither party was entitled to summary judgment, we remand to the

       trial court for further proceedings.


       2. Motion to Correct Error Rulings


[33]   Lastly, the Estate challenges the trial court’s rulings made in conjunction with

       the Estate’s motion to correct error. Specifically, the Estate argues that the trial

       court abused its discretion by denying its motion to correct error and by striking

       the Estate’s affidavit attached thereto.




       4
        The Estate suggests that the trial court should have struck Rick’s affidavit, but the Estate did not file a
       motion to strike.

       Court of Appeals of Indiana | Memorandum Decision 20A-CC-541 | November 24, 2020                    Page 19 of 20
[34]   The Estate filed its motion to correct error, alleging that it had newly discovered

       evidence and seeking to have the trial court reverse its grant of summary

       judgment to TCGC. Because we have reversed the trial court’s grant of

       summary judgment to TCGC and are remanding for further proceedings, we

       need not address the Estate’s challenge to the trial court’s motion to correct

       error rulings. “[W]hen we are unable to provide effective relief upon an issue,

       the issue is deemed moot, and we will not reverse the trial court’s determination

       where absolutely no change in the status quo will result.” Sainvil v. State, 51

       N.E.3d 337, 342 (Ind. Ct. App. 2016) (citations omitted), trans denied.

       Accordingly, we remand to the trial court for further proceedings.


[35]   Affirmed in part, reversed in part, and remanded.


       Kirsch, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CC-541 | November 24, 2020   Page 20 of 20